Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed October 23, 1973, upon a conviction of robbery in the second degree, on his plea of guilty, the sentence being an indeterminate term of imprisonment not to exceed seven years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate prison term not to exceed four years. The sentence was excessive to the extent indicated. Gulotta, P. J., Rabin, Hopkins, Latham and Brennan, JJ., concur.